McMILLIAN, Circuit Judge,
dissenting.
I respectfully dissent. I would affirm the judgment of the district court both in the application of its equitable jurisdiction and in the quashing of the overbroad, facially defective search warrant.
The majority cites Pieper v. United States, 604 F.2d 1131 (8th Cir.1979) (Pieper) for the proposition that a court is required to make three findings of fact1 before it exercises its equitable jurisdiction2 to determine the legality of a search warrant. I do not so read Pieper or its supporting authority. See also Richey v. Smith, 515 F.2d 1239 (5th Cir.1975) (Richey).3
The issue on appeal in Pieper was whether a district court had abused its discretion by refusing to exercise its equitable jurisdiction to quash a search warrant. This court- noted that the district court had considered the three Richey factors, and that “they are appropriate considerations for the District Court.” 604 F.2d at 1133 (emphasis added). Pieper does not hold that an explicit finding of fact on each of these factors is mandatory before a court may exercise its equitable jurisdiction to quash an illegal search warrant.
In the instant case the district court implicitly considered the three factors when it stated that it was “following the apparent route of Rickert and the stated reasoning of Richey v. Smith.” The Kiesel Co. v. *391Householder, No. 88 Misc. 075, slip op. at 8 (E.D.Mo. Apr. 7, 1988).
Even if an explicit finding of fact on each of the Richey-Pieper factors were mandatory before a district court could exercise its equitable jurisdiction, the proper disposition of this case would be to remand it to the district court with directions to make the findings of fact. See Richey, 515 F.2d at 1244. Instead, the majority improperly makes the findings of fact for the district court, see Maj. op. at 388-89, unnecessarily indulging in judicial activism.
Accordingly, I would hold that the district court did not abuse its discretion in exercising its equitable jurisdiction.
In dicta, the majority concludes that, were it to reach the merits it would reverse the decision of the district court because the search warrant in question is not unconstitutionally overbroad. I disagree. I would hold that the district court correctly found that the search warrant was both overly broad and improperly executed.
A search warrant must limit the items to be seized so that “nothing is left to the discretion of the officer executing the search.” Andresen v. Maryland, 427 U.S. 463, 480, 96 S.Ct. 2737, 2748, 49 L.Ed.2d 627 (1976). In the instant case the affidavit supplying the probable cause for the search warrant was not evén at the scene of the search. Nor was there any document indicating what crime or crimes the Kiesel Company was suspected of committing. Therefore, nothing limited the discretion of the officers conducting the search even though this court has held that “some measure must be taken not only to limit the discretion of the executing officer but also to inform the subjected person what the officers are entitled to take.” Rickert v. Sweeney, 813 F.2d 907, 909 (8th Cir.1987). Because the search warrant in the instant case did not limit the discretion of the officers, they did indeed search and seize the records of many of the Kiesel Company’s subsidiaries and controlled corporations which have nothing to do with waste oil production and sale.
A search warrant so broad that it allows seizure of all or almost all of the business papers of an entity is constitutionally permissible only if the government can show “probable cause to believe that fraud permeated the entire business operation.” United States v. Kail, 804 F.2d 441, 445 (8th Cir.1987) (Kail). Even with the support of the affidavit, the government cannot make such a showing. The Kiesel Company consists of such diverse subsidiaries and controlled corporations as Berry-fast, Inc., a California corporation manufacturing pneumatic tools, nails and staples, and Ridgetop Farms, Inc., an Illinois farming and cattle raising corporation. Waste oil production and sales account for less than ten percent of the Kiesel Company’s gross income. Yet all of the allegedly illegal activities cited in the affidavit (which was only made available to Kiesel Company in redacted form months after the search) involve, waste oil production and sales and related activities. No fraud is alleged in pneumatic tool manufacturing or farming activities, or any of the other widespread enterprises of the Kiesel Company. For that reason, Kail does not control this case as the majority suggests. Furthermore, unsealing the affidavit would have been of little use to,the district court in trying to save this facially overbroad warrant.
For these reasons, I would affirm the judgment of the district court.

. See op. at 387:
Our decision in Pieper ... holds that such jurisdiction is proper only upon a showing of callous disregard of the fourth amendment, irreparable injury if relief is not granted, and lack of an adequate remedy at law.


. Such jurisdiction is referred to as a court’s "anomalous jurisdiction” by the Fifth Circuit. See Richey v. Smith, 515 F.2d 1239, 1243 (5th Cir.1975) (Richey).


. Richey indicates that the list of factors that the majority in the instant case seeks to make mandatory is neither mandatory nor exhaustive:
In Hunsucker [Hunsucker v. Phinney, 497 F.2d 29 (1974) cert. denied, 420 U.S. 927, 95 S.Ct. 1124, 43 L.Ed.2d 397 (1975) ], we listed some of the considerations that should govern the decision of the district court whether to exercise this "anomalous" jurisdiction. First ... whether ... government agents ... displayed "a callous disregard for the constitutional rights of the [plaintiff].” Other factors to be considered are: whether the plaintiff has an individual interest in and need for the material whose return he seeks; whether the plaintiff would be irreparably injured by denial of the property; and whether the plaintiff has an adequate remedy at law for the redress of his grievance.
Id. at 1243-44 (emphasis added; citation omitted)